DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 24, 2022 has been entered.

Response to Amendment
This Office Action is in response to applicant’s communication filed February 24, 2022 in response to PTO Office Action mailed August 24, 2021. The applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.
In response to last Office Action, claims 1, 7, 12 and 19 have been amended. No claims have been canceled. No claims have been added. As a result, claims 1-25 remain pending in this application.

	
Response to Arguments
Applicant's arguments filed February 24, 2022 have been fully considered but they are moot in view of the new ground(s) of the rejection(s).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. (US 2011/0119451) and further in view of Hasenplaugh et al. (US 2018/0095756).
As per claim 1, Fuller teaches a coherency management device (Fuller: fig. 1B, item 170; par. [0053]), comprising: circuitry configured to receive a request to read data stored at an address in a main memory (Fuller: pars. [0005], [0121]: “whether that access is part of a read from a processor”); circuitry configured to determine whether a cache directory includes a cache directory entry corresponding to the address (Fuller: pars. [0110] – [0113] teaches invalidating the address and it is marked as not dirty which indicates the address as invalid, it is also noted that according to current disclosure pars. [0052], the zero detect bit functions as invalid state and also indicates zero data and Fuller teaches setting zero bit which also interpreted as invalid state); circuitry configured to, if the cache directory includes the cache directory entry default value, such as zero”; par. [0123]: “The cache controller may supply, in response to a read operation at a data at addresses in the zero list, the default value”; par. [0126]: “any cache blocks mapped to addresses to be zeroed are optionally invalidated”; par. [0129]: “A zeroing bit for cache blocks mapped to addresses that are zeroed is set by method 720. Subsequent reads of data at the address will return the default value until the address is written to and the zeroing bit is reset”; here it is noted that the cache line written with zero data is invalidated and a zeroing bit is set and when the data is read subsequently a default zero value is returned, which inherently means when data is read, the address is compared, and determined if it is invalid and zeroing bit is set and returning zero data).
Fuller expressly fails to teach the limitation without reading a cache. Hasenplaugh teaches read/write request without reading a cache (Hasenplaugh: par. [0052]: “FIG. 3 is a block diagram of an embodiment of a processor 300 that is operative to perform an embodiment of an indexed load instruction 302 with non-temporal load operations 341 that bypass one or more caches 338, 340”; here it is noted that the load instruction (e.g., read instruction) bypasses one or more caches, means without reading a cache; par. [0079]).

As per claim 2, Fuller teaches wherein the indication comprises a bit in the cache directory entry, a spare state in a state field of the cache directory entry, a bit in a state field of the cache directory entry, and/or a bit in a sharing vector field of the cache directory entry (Fuller: par. [0047]).
As per claim 3, Fuller teaches wherein the coherency management device is configured to return the zero data in response to the request without reading the main memory if the cache directory entry is invalid and includes the indication (Fuller: par. [0129]: “A zeroing bit for cache blocks mapped to addresses that are zeroed is set by method 720. Subsequent reads of data at the address will return the default value until the address is written to and the zeroing bit is reset”; when the data is in the cache, no memory read is performed).
As per claim 4, Fuller teaches wherein the coherency management device comprises a coherent slave device, probe filter device, and/or snoop filter device (Fuller: fig. 1A, item 133; par. [0051]: memory controller 140).
As per claim 5, Fuller teaches wherein the coherency management device receives the request from a coherent master device (Fuller: fig. 1A, items 160, 131).
As per claim 6, Fuller and Hasenplaugh teach wherein the request comprises a non-temporal read operation (Hasenplaugh: par. [0052]).

As per claim 12, Fuller teaches a coherency management device (Fuller: fig. 1B, item 170; par. [0053]) comprising: circuitry configured to receive a request to write data to an address in a main memory (Fuller: pars. [0005]: “processor may control the read and write operations needed to complete a memory transfer”, [0053]: “when a write operation is made by processors 110A”); circuitry configured to determine whether the data includes zero data (Fuller: par. [0118]: “the cache controller may receive is a zeroing command. The zeroing command sets the data of a specified address range to a default value, for example, zero”); circuitry configured to determine whether a cache directory includes a cache directory entry corresponding to the address (Fuller: par. [0124]: “In embodiments, where an address may be in the zero list and also mapped to a cache block, the cache controller may search zero list when determining whether an address is cached”; Fuller: pars. [0110] – [0113] teaches invalidating the address and it is marked as not dirty which indicates the address as invalid, it is also noted that according to current disclosure pars. [0052], the zero detect bit functions as invalid state and also indicates zero data and Fuller teaches setting zero bit which also interpreted as invalid state);
circuitry configured to, if the data includes zero data and the cache directory includes the cache directory entry, set a state of the cache directory entry as invalid and set, in the cache directory entry, an indication that data corresponding to the address includes zero data (Fuller: par. [0121]: “In some embodiments, the addresses may be a zero bit corresponding to each address may be marked (see zero bit 155 in FIG. 1A)”; pars. [0125] – [0126]: At step 742, any cache blocks mapped to addresses to be zeroed are optionally invalidated”). Fuller expressly do not teach but  inherently teaches circuitry configured to, if the cache directory does not include the cache directory entry, create the cache directory entry, set the state of the cache directory entry as invalid and set, in the cache directory entry, the indication that data corresponding to the memory address includes zero data (Fuller: pars. [0060] – [0062], [0069] teach loading data and address from main memory to cache which inherently requires creating directory entry for the address and data to be loaded from the main memory to the cache memory and appropriate cache states must be set).
Fuller expressly fails to teach the limitation without writing to a cache. Hasenplaugh teaches read/write request without reading/writing from/to a cache (Hasenplaugh: par. [0052]: “FIG. 3 is a block diagram of an embodiment of a processor 300 that is operative to perform an embodiment of an indexed load instruction 302 with non-temporal load operations 341 that bypass one or more caches 338, 340”; par. [0079]; par. [0101]: “In some embodiments, each of the load operations may optionally be a non-temporal load then write (NTLW) operation which may bypass all caches (e.g., the L1 cache and L2 cache) with respect to the source memory addresses”; here it is noted that the load instruction (e.g., read instruction) bypasses one or more caches, means without reading a cache, similarly for non-temporal stores bypasses one or more caches).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to initiate write bypassing the cache as 
As per claim 13, Fuller teaches wherein determining, by the coherency management device, whether the data includes zero data, comprises determining, by the coherency management device, whether the data includes only zeros and/or determining, by the coherency management device, whether the request includes an instruction which includes an opcode which instructs a write of zeros to the address (Fuller: par. [0063]: “the received command may be a memory transfer operation command, such a copy, move, swap or zeroing command”; par. [0121]: “whether that access is part of a read from a processor or write back to main memory”; the command specifies operations to be performed such as read, write, swap, copy, zeroing means provides an opcode).
Claims 14, 16 and 17 are similar in scope with claims 2, 4 and 5 and thus rejected under same rationales as applied to claims 2, 4 and 5 above.
As per claim 15, Fuller teaches wherein the coherency management device is configured to set the indication in response to the request without writing to the main memory if the data includes zero data (Fuller: par. [0122]: “if a block containing a zeroed address is evicted from the cache, the default value may be written to the block in the main memory at the mapped address”; the zero data is not written to main memory until it is evicted, means zero indication is set but data is not written to main memory).
As per claim 18, Fuller and Hasenplaugh teach wherein the request comprises a non-temporal write operation (Hasenplaugh: par. [0079]).
.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akin et al. (US 2018/0285280), Doshi et al. (US 2016/0246723) teach instructions for bypassing the caches.
Cypher et al. (US 2009/0119461) teaches a memory controller providing coherency of the data stored in the memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536.  The examiner can normally be reached on Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138